                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

RODNEY SMITH,                                     )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )      Case No. 2:18-cv-00029-AGF
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
              Defendant.                          )


                             MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney’s fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff is the prevailing party in

this action challenging the decision of Defendant that Plaintiff is not disabled, as defined

by the Social Security Act, and was thus not entitled to disability insurance benefits or

supplemental security income. Final judgment was entered on September 23, 2019, and

Plaintiff filed the current motion for fees on December 9, 2019. Plaintiff seeks

$5,584.58 in attorney’s fees. Plaintiff asks that the fees be paid to Plaintiff’s counsel,

pursuant to an assignment of fees executed by Plaintiff. Plaintiff has submitted

documentation supporting the requested amount of fees.

       Defendant responds that he does not object to an award of fees in the amount

sought, but that Astrue v. Ratliff, 560 U.S. 586 (2010), mandates that the award is to be

paid directly to Plaintiff and may be subject to offset to satisfy any pre-existing debt that

the litigant owes to the United States. Further, Defendant requests that the Court’s order
reflect that the award of fees is to be paid by the Social Security Administration.

       Although Plaintiff’s motion for fees is untimely, having been filed more than 30

days after entry of final judgment, 28 U.S.C. § 2412(d)(1)(B), Defendant has waived any

such objection to the motion. See Hickman v. Berryhill, No. 3:17-CV-00050 BSM, 2018

WL 625103, at *1 (E.D. Ark. Jan. 30, 2018) (holding that the timing requirement of

§ 2412(d)(1)(B) is not jurisdictional and had been waived by the Social Security

Administration); Vasquez v. Barnhart, 459 F. Supp.2d 835, 836-37 (N.D. Iowa 2006)

(same).

       The Court’s review of the record indicates that Plaintiff is entitled to an award of

fees, and that the amount sought is reasonable and properly supported. As Defendant

asserts, Astrue v. Ratliff, 560 U.S. 586 (2010), requires that the fees be paid directly to

Plaintiff, even in light of the assignment signed by Plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney’s fees in the

amount of $5,584.58 is GRANTED. ECF No. 25.

       IT IS FURTHER ORDERED that said award shall be made payable to Plaintiff,

and shall be paid by the Social Security Administration.


                                                   _______________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE
Dated on this 26th day of December, 2019.



                                              2
